DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“transmitter…,” “mixer unit…,” “receiver…,” and “computing unit…”in claims 7-12;
“coupling component…” and “signal generator…” in claims 9-11;
“signal generator…” in claim 10; and
“transformation stage…” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is drawn to a process and the steps of the claimed process are clear in claim 1 because each step in claim 1 is recited with a present participle (e.g. generating, emitting, receiving, determining). An undisputable method claim has clauses that are designated by a present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 F.3d 1566, 1572 (Fed. Cir. 1994). Claim 3, however appears to recite results (e.g. “reference signal is generated”) rather than steps because each limitation is recited in a passive manner and therefore it is not clear if claim 3 is merely stating desired results achieved by the acts of claim 1, or requires a particular unclaimed act, or requires the results to be achieved by any means. For example, suppose a claim is drawn to a method of making a cookie and recite steps of measuring, pouring, mixing, and baking and “wherein the cookie is eaten.” It would not be clear if the cookie must be eaten for the claim to be infringed, and if so, must it be eaten by the party making the cookie or can a different party eat it, or if the claim is merely stating the intended purpose of making a cookie. The same applies to the results/conditions found in claims 4-6.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the control signal is configured in a way to produce a suppressed carrier signal, but it would not be clear what is considered “suppressed” from “not suppressed.” The claim does not recite a specific act that is performed to produce the result of a suppressed carrier signal. As such, the claim is indefinite.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “…a given control signal of the electro-optical modulator the output radiation has a carrier signal component and a plurality of sideband components” and it is not clear what structural limitation is imposed on this claim drawn to structure. The control signal is not recited to be an element of the device. For example, the control signal is not listed on a separate line with an indentation (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation." 37 C.F.R. 1.75(i)). The claim also does not clearly indicate that the device “comprises” the control signal consistent with other elements of the device such as the transmitter unit or computing unit. In addition, no structure is recited to support the existence/production of the control signal. It is not clear if the 
Claim 8 recites a function that the “distance measuring device is configured that…” without reciting any structure of what the configuration is. The limitation is unclear because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the recited structure.  The boundaries of the functional language are unclear whether the function requires some other structure or is simply a result of operating the distance measuring device in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information. The same applies to functions of the distance measuring device found in claims 10-12.
Claim 9 recites that the coupling component is configured for feeding a driver channel and feeding a reference channel. It is not clear if the driver channel and the reference channel are elements of the device or if the claim is merely stating the purpose of the coupling component. The last clause of claim 9 also states the function that the device is configured to take the sampling into account but no structure is tied to the function and is therefore unclear in the same way that claim 8 is unclear discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 6-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pruitt (US 6,573,982).
Pruitt shows distance measuring method comprising:
* generating a first laser radiation and a second laser radiation (col. 3, lines 62-65), wherein
- the first laser radiation has a first frequency modulation, and 
- the second laser radiation has a second frequency modulation, wherein at least in sections a time derivative of the first frequency modulation is different from a time derivative of the second frequency modulation (“generate two simultaneously up- and down-chirped sidebands”); 
* simultaneously emitting to a target at least part of the first laser radiation as a first transmission radiation and at least part of the second laser radiation as a second transmission radiation (col. 4, lines 5-13); 
* receiving at least part of the first transmission radiation returning from the target as first reception radiation and at least part of the second transmission radiation returning from the target as second reception radiation (col. 4, lines 14-24); 
* generating a first and a second mixed signal, the first mixed signal being based on mixing of the first reception radiation with a first local oscillator radiation and the second mixed signal being based on mixing the second reception radiation with a second local oscillator radiation (col. 4, lines 26-47), for a distance measurement in accordance with the principle of a modulated continuous wave radar; and 

wherein generating the first and the second laser radiation comprises: 
* generating a base radiation (col. 3, lines 43-45), and 
* modulating the base radiation with an electro-optical modulator (16; col. 3, lines 47-67), wherein the base radiation is passed through the electro-optical modulator (16) and converted into an output radiation, wherein for a given control signal (18, 20) of the electro-optical modulator (16) the output radiation has a carrier signal component and a plurality of sideband components (col. 3, lines 62-65), 
wherein 
* a first sideband component provides the first laser radiation  (col. 3, lines line 62-col. 4, line 11) and 
* a second sideband component provides for the second laser radiation  (col. 3, line 62-col. 4, line 11).

2. 	The distance measuring method according to claim 1, wherein in at least a section of the second frequency modulation the second frequency modulation has a modulation direction running in opposite direction compared to the modulation direction of the first frequency modulation in a corresponding section of the first frequency modulation (col. 3, line 62-col. 4, line 11).
.
6. 	The distance measuring method according to claim 1, wherein the control signal is configured in such a way that the carrier signal component is suppressed (because the carrier 

7. 	A distance measuring device comprising: 
* a transmitter (12, 16, 18, 20) configured for emitting towards a target at least part of a first laser radiation as a first transmission radiation and at least part of a second laser radiation as a second transmission radiation, wherein 
- the first laser radiation has a first frequency modulation, and 
- the second laser radiation has a second frequency modulation, wherein at least in sections a time derivative of the first frequency modulation is different from a time derivative of the second frequency modulation; 
* a receiver unit (30) configured for receiving at least part of the first transmission radiation returning from the target as first reception radiation and at least part of the second transmission radiation returning from the target as second reception radiation; 
* a mixer unit (41, 60) configured for generating a first and a second mixed signal, the first mixed signal being based on mixing of the first reception radiation with a first local oscillator radiation and the second mixed signal being based on mixing the second reception radiation with a second local oscillator radiation, for providing a distance measurement in accordance with the principle of a modulated continuous wave radar; and 
* a computing unit (48, 52, 68, 72, Fig. 3) configured for determining at least one distance to the target based on the first and second mixed signal, 
wherein the transmitter comprises: 
* a laser beam source (12, 116) configured for generating a base radiation, and 

* the base radiation passes through the electro-optical modulator and is converted into an output radiation, wherein for a given control signal of the electro-optical modulator the output radiation has a carrier signal component and a plurality of sideband components (col. 3, lines 40-67), 
* a first sideband component provides the first laser radiation, and 
* a second sideband component provides the second laser radiation. (col. 3, line 62-col. 4, line 11).

8. The distance measuring device according to claim 7, wherein the distance measuring device is configured that in at least a section of the second frequency modulation the second frequency modulation has a modulation direction in and opposite direction compared to the modulation direction of the first frequency modulation in a corresponding section of the first frequency modulation (col. 3, line 62-col. 4, line 11).

12. The distance measuring device according to claim 7, wherein the distance measuring device is configured to generate the control signal (96, Fig. 2) such that the carrier signal component is suppressed (because the carrier signal is chirped with up/down sidebands, the carrier signal is suppressed compared to before being chirped).

Allowable Subject Matter
Claims 3-5 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As interpreted by the Examiner, claims 3-5 are taken to recite acts and the last act in claim 3 of “the sampling is taken into account…” is interpreted under 35 U.S.C. 112(f) because no evidence has been found that one of ordinary skill in the art would understand how (emphasis added) the sampling is taken into account. As such, the limitation is equivalent to “steps for taking into account the sampling of the reference signal when determining the at least one distance to the target.” The corresponding steps are understood to be that described in paragraph [0080]-[0081] of the published application. The same applies to claims 9-11 which are taken to incorporate the structures of the same paragraphs, for which, the prior art fails to show.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886